COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00375-CV


Daryl Wiley, as Next Friend of             §   From the 17th District Court
Mikayla M. Wiley
and Thomas F. Wiley, Minor
Children, and the Independent
Administrator of the Estate of
Kiowana Haynes, Deceased,                  §   of Tarrant County (17-265501-13)
Deborah Harris, Individually, as Next
Friend of Kiowana Haynes,
Deceased, and Clarence Haynes,
Individually, as Next Friend of
Kiowana Haynes, Deceased                   §   March 6, 2014

v.

Baylor All Saints Medical Center at
Fort Worth                                 §   Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellees Baylor All Saints Medical Center at Fort

Worth shall pay for all of the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Lee Ann Dauphinot_____________
   Justice Lee Ann Dauphinot